Citation Nr: 0931406	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee. 

2.  Entitlement to service connection for a right knee 
disorder, claimed as degenerative joint disease of the right 
knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's left knee 
disability has been manifested by subjective complaints of 
chronic left knee pain; objective findings included limited 
range of motion, and degenerative changes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DCs) 5010, 5257, 5256, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2008).

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, a veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).   

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under  38 C.F.R. § 4.59.  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Further, and relevant here, a veteran is entitled to 
a separate compensable ratings for limitation of flexion 
under DC 5260, and limitation of extension under DC 5261.  
See VAOPGCPREC 9-2004.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran was initially granted service-connection for a 
left knee disability under DCs 5010-5261 (traumatic 
arthritis-limitation of extension) with a 20 percent rating 
based on a finding of degenerative changes in service and a 
diagnosis of degenerative joint disease after service.  He 
challenges the currently-assigned rating.

During the course of this appeal, the Veteran underwent VA 
examinations in March 2006 and October 2007.  As an initial 
matter, the Board finds that the VA examinations are adequate 
for rating purposes.  

Specifically, the examiner obtained a history from the 
Veteran, conducted a thorough examination, and reviewed 
diagnostic studies.  Moreover, there is no indication that 
the examiner was not fully aware of the Veteran's past 
medical history or that the examiner misstated any relevant 
facts.  In addition, the same examiner conducted both 
hearings.  Therefore, the Board can proceed to adjudicate the 
claim now on appeal.

The Board will first consider whether the Veteran is entitled 
to a rating in excess of 20 percent for arthritis.  Under DC 
5010, traumatic arthritis is to be rated under DC 5003 for 
degenerative arthritis.  Under DC 5003, a 20 percent rating 
is the highest available and contemplates X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
As there is no higher schedular rating available, a higher 
rating for arthritis is not warranted.

Next, the Board will consider whether the Veteran is entitled 
to a rating in excess of 20 percent under DCs 5256 
(ankylosis) or 5261 (limitation of extension).  A higher 
rating would be warranted for his left knee disability when 
the evidence shows the following:

*	ankylosis, favorable angle in full 
extension, or in slight flexion 
between 0 and 10 degrees  (DC 5256, 
30 percent); or 
*	extension limited to 20 degrees (DC 
5261, 30 percent).

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 20 percent is not warranted 
for the entire period on appeal. 

First, ankylosis has not been shown.  Ankylosis is defined as 
a fixation of the joint.  The evidence reflects that the 
Veteran demonstrated a certain movement of the knee joint 
throughout the entire period on appeal.  Of note, 
anatomically normal range of motion of the knee is from 0 to 
140 degrees.

In this case, the March 2006 VA examination noted ranges of 
motion from 0 to 140 degrees in flexion and 0 to 90 degrees 
in extension before pain began.  Further, the October 2007 VA 
examination noted ranges of motion from 0 to 90 degrees 
before pain began.  Most notably, the October 2007 VA 
examiner specifically found no joint ankylosis.  

Outpatient treatment records also revealed movement in the 
left knee during the course of the appeal, and did not 
indicate the presence of ankylosis at any time.  The private 
treatment records are not relevant to the time period on 
appeal.  As ankylosis was not shown at the examinations or by 
outpatient treatment records, a higher rating is not 
warranted under DC 5256.  

Further, based on the ranges of motion listed above, a higher 
rating is not warranted for limitation of extension.  As 
noted above, a higher rating requires extension limited to 20 
degrees.  In March 2006, the VA examiner noted that, on 
repetitive use, he had extension to 15 degrees and in October 
2007, the examiner noted that he had full extension on 
repetitive use before pain began.  Outpatient treatment 
records do not reflect extension limited in order to warrant 
a higher rating.  Therefore, the evidence does not support a 
higher rating for limitation of extension.

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  Even considering his subjective 
complaints of pain, both in statements to the VA and in 
statements to his physicians, as well as treatment records 
which indicated that he received steroid injections in his 
knees and that he took oral pain relievers, the evidence does 
not warrant a higher rating for the entire period on appeal 
because the additional factors result in worsening range of 
motion but are not sufficient to warrant a higher rating.  

In making this determination, the Board has considered his 
pain and injections for pain management under the rating 
schedule and in contemplation of additional factors affecting 
limitation of motion as set forth in DeLuca. 

Next, the Board will consider whether the Veteran is entitled 
to a separate compensable rating for limitation of flexion 
under DC 5260.  See VAOPGCPREC 9-2004.  Under DC 5260, a 10 
percent rating is warranted for flexion limited to 45 
degrees.  

Based on the ranges of motion listed above, a compensable 
rating is not warranted for limitation of flexion.  As noted 
above, a 10 percent rating requires flexion limited to 45 
degrees.  In March 2006, the VA examiner noted that the 
Veteran had flexion to 140 degrees and in October 2007, the 
VA examiner noted that he had flexion to 90 degrees on 
repetitive use before pain began.  Therefore, the evidence 
does not support a compensable rating for limitation of 
flexion.

Next, the Board will consider whether the Veteran is entitled 
to a separate compensable rating for instability.  Under DC 
5257, "slight" recurrent subluxation or lateral instability 
warrants a 10 percent rating.

In this case, a separate rating is not warranted for 
instability.  Although, in March 2006, the VA examiner noted 
instability, the October 2007 VA examiner made a finding of 
no instability.  Additionally, outpatient treatment records 
showed subjective complaints of episodes of giving way; 
however, no objective findings of instability were noted in 
outpatient treatment records.  As slight instability has not 
been shown, the evidence does not support a separate rating 
on this basis. 

Next, the Board will consider whether the Veteran is entitled 
to a separate compensable rating for malunion of tibia and 
fibula with slight knee disability (DC 5262, 10 percent).  
However, the Board finds that a separate rating is not 
warranted under DC 5262 as no finding of malunion of the 
tibia and fibula has been noted.  Specifically, the March 
2006 MRI did not note findings of malunion of the tibia and 
fibula.  Moreover, no competent evidence indicates a malunion 
of the tibia and fibula.  Therefore, no separate rating is 
warranted.

The Board has considered the Veteran's statements that he has 
continuous pain and  that his left knee disability had 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartleft v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected left knee 
disability)-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
left knee disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  Even considering his 
subjective complaints of pain, the evidence does not warrant 
a higher rating under the rating schedule or in contemplation 
of additional factors affecting limitation of motion as set 
forth in DeLuca.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's left knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, hospitalization has not been shown with regard 
to the Veteran's left knee disability.  Further, the evidence 
does not indicate that his disability has resulted in any 
occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for consideration of an extraschedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a higher rating of a left 
knee disability for the entire period on appeal, nor are 
separate ratings warranted under any relevant diagnostic 
code. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the February 2006 VCAA requested that 
he submit all evidence in his possession that would indicate 
that his left knee disability worsened in severity. 

Additionally, a January 2007 statement of the case (SOC) and 
October 2007 supplemental statement of the case (SSOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.  

Based on the evidence above, the Veteran can be expected to 
understand from the various letters that were sent to him, 
what was needed to support his claim. 

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim as reflected in his statements and 
correspondence.  Specifically, in a March 2006 statement he 
indicated that his left knee disability was worse than the 20 
percent assigned when he was service-connected.  Outpatient 
treatment records reflect his complaints of constant pain and 
episodes of giving way with ambulation.

In addition, during both VA examinations, he discussed the 
signs and symptoms of his disability, with particular 
emphasis on the impact that the left knee disability had on 
his daily life.  For example, in March 2006, he described the 
severe impact his disability had on his recreation, the 
moderate impact it had on his ability to do chores, shopping, 
travel, bathing and dressing, as well as the preventative 
impact it had on his ability to play sports and exercise.   
Then, in October 2007, he described a similar impact on his 
daily life.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records, VA outpatient treatment records, associated private 
treatment records with the file, and he was afforded VA 
examinations in March 2006 and October 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the left knee 
is denied.


REMAND

With respect to the Veteran's claim for service connection 
for a right knee disorder, the Board notes that the claim was 
denied in April 2006.  In March 2007, he submitted a notice 
of disagreement (NOD).  To date, no statement of the case 
(SOC) has been furnished.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outpatient treatment records 
from the Mountain Home VAMC, for the period 
June 2008 to the present.   

2.  Issue an SOC on the issue of service 
connection for a right knee disorder.

3.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from the April 2006 
rating decision.  If an appeal is 
perfected, then the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the left to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


